Citation Nr: 1217406	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for a left knee disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right hip disability, claimed as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to October 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Veteran requested a Travel Board hearing; in September 2011 he withdrew the request.  In January 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of service connection for erectile dysfunction.

The issues of service connection for right knee and right hip disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  30 percent of the Veteran's ED is reasonably shown to be due to aggravation by his service-connected diabetes mellitus and hypertension.

2.  A left knee injury in service is not shown; a left knee disability was not manifested in service; left knee arthritis was not manifested within the first post-service year; and a left knee disability is not shown to be otherwise directly related to service, or to have been caused or aggravated by a service-connected disability, to include diabetes mellitus.  




CONCLUSIONS OF LAW

1.  Secondary service connection for 30 percent of the Veteran's ED is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).

2.  Service connection for a left knee disability, to include as secondary to a service connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Letters in July 2005 and August 2007 (prior to the November 2007 rating decision on appeal) explained the evidence necessary to substantiate the claims, the evidence VA is responsible for providing, and the evidence he is responsible for providing.  The August 2007 letter also notified him of disability rating and effective date criteria and the evidence necessary to substantiate his claim of secondary service connection (i.e., evidence of a connection between the claimed disability and a service-connected disability).  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) are associated with his claims file and pertinent postservice treatment records have been secured.  The Board secured a VHA medical advisory opinion in the matter of service connection for ED.  The Veteran has not been afforded a VA examination with respect to the claim of service connection for a left knee disability.  However, with no objective evidence of related injury, disease, or event in service, and with no competent evidence even suggesting such disability might be related to service, even the low threshold standard outlined by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and an examination to secure a medical nexus opinion is not necessary.  The Veteran has not identified any pertinent evidence in this matter that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Erectile Dysfunction

The Veteran claims that he has ED secondary to his service connected type II diabetes mellitus.  [Service connection has been established for type 2 diabetes mellitus as well as hypertension and peripheral neuropathy of both lower extremities, associated with type II diabetes mellitus.]

The Veteran's STRs are silent as to complaints of or treatment for ED. 

Private treatment records include a February 2005 report that the Veteran had had some ED for the past year or two.  

A December 2005 VA diabetes mellitus examination report notes that the Veteran had type 2 diabetes mellitus diagnosed in February or March 2005, and had had no erections in the last 2-3 years.  

On August 2007 VA diabetes mellitus examination, the Veteran reported that he had had complete ED for the last 10 years (since about 1997).  He reported that the problem started about 15-20 years ago (in the late 1980s to early 1990s), and that he cannot engage in sexual activity, or achieve penetration or ejaculation due to complete ED.  The examiner opined that the Veteran's complete ED "since the last 10 years" "well preceded his diagnosis of diabetes and therefore, it is not as likely as not related to his diabetes currently."  

A February 2008 statement from the Veteran's private physician notes that he has a history of diabetes that was diagnosed in 2005.  To the best of his recollection, the Veteran had not sought medical care since about 1988 (when he had a hernia repair) and has peripheral neuropathy (a well-known consequence of untreated diabetes).  The private physician stated that, "[o]n average type 2 diabetes patients have had diabetes for about 6 years before they finally seek care.  It is conceivable that [the Veteran] had diabetes long before his diagnosis in 2005."  

On September 2008 VA genitourinary examination, the examiner noted that the Veteran was diagnosed as having diabetes mellitus in 2005, the Veteran noted he had the onset of impotence in the 1980s, and had difficulty making his erections last long enough for him to have intercourse in the 1990s.  He had been completely impotent since early 2000 (but never sought a work-up in this matter).  The examiner opined that, since the erectile dysfunction started in late 1980s, and the diabetes mellitus was not diagnosed until 2005, it was likely that the erectile dysfunction was not secondary to the type 2 diabetes mellitus.  

Because the September 2008 VA opinion did not reflect consideration of the February 2008 statement from the Veteran's private physician (that the Veteran may have had diabetes long before his 2005 diagnosis) and the examiner did not opine as to whether the Veteran's erectile dysfunction was aggravated by his type 2 diabetes, the Board found that further medical guidance was needed. 

In January 2012, the Board sought a VHA medical expert opinion in this matter from a urologist.  The consulting urologist opined, "[s]ince the [Veteran's] ED predates his diagnosis of diabetes, hypertension, and peripheral neuropathy it is unlikely that these were direct causative factors.  It is, however, probable that these conditions existed for many years prior to being diagnosed and thus aggravated (emphasis in original) his ED."  The examiner noted that "diabetes and hypertension are among the top causes and aggravating factors for ED" and opined that "it is very likely that these contributed to (emphasis in original) but likely did not cause his ED."  The examiner provided the following additional explanation of rationale: 

From the medical records, it is clear that the ED predated his other conditions by several years so they most likely did not cause the ED.  While it is reasonably certain that both his diabetes and his hypertension aggravated his ED, it is very hard to declare to what extent since we do not know the date of actual onset of these conditions.  Since there is no clinical data or diagnostic testing that would provide any specific insight in this case, I feel that I must rely upon my experience treating Erectile Dysfunction.  From this, I would have to state that the degree of erectily dysfunction due to these service connected aggravating factors is probably about 30%.  In other words, I feel that his service connected conditions are likely responsible for 30% of his erectile dysfunction.  

ED was not noted in service and there is no evidence (or indeed allegation) that it is somehow directly related to the Veteran's service.  Consequently, service connection for the Veteran's ED on the basis that it was incurred or aggravated in service is not warranted.  

The instant claim is based primarily on a secondary service connection theory of entitlement.  It is not in dispute that the veteran has ED; whether or not he can achieve or maintain an erection is within the capability of his lay observation, and the Board finds no reason to question his credibility in the matter.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).  

The Veteran has established service connection for type 2 diabetes mellitus, and for hypertension and peripheral neuropathy of both lower extremities, associated with type 2 diabetes.  What remains necessary to establish secondary service connection for his ED is competent evidence that it was caused or aggravated by a service-connected disability.  The Board finds that the most probative evidence in this matter is the February 2012 opinion of the consulting VHA expert (because it is the only opinion in the record that reflects familiarity with the entire record and addresses all factors presented; because it is accompanied by a detailed explanation of rationale; and because it is by a urologist experienced in treating ED).

The VHA expert opined, with detailed explanation of rationale, based on his experience treating ED, that the Veteran's service-connected disabilities are responsible for 30 percent of his ED.  Accordingly, the Board concludes that service connection for 30 percent of the Veteran's ED is warranted.

Left Knee

In his May 2005 claim of service connection for a left knee disability, the Veteran asserts that such disability has resulted from an injury he sustained in service in 1967.  
The Veteran's STRs are silent for complaints of, or treatment for, a left knee disability.  There is likewise no evidence that left knee degenerative changes were manifested in the first year following the Veteran's discharge from active duty. 

The initial postservice evidence of left knee complaints is in treatment records generated in connection with the Veteran's Workers Compensation claim which show that in October 1985 (12 years after discharge from active duty service) he sustained a left knee injury while employed at a sawmill.  Workers compensation records show a left knee arthroscopy in December 1985 and a partial left medial meniscectomy in August 1987.  

VA treatment records include August 2006 X-ray examination reports which show degenerative changes of the left knee.  In response to the Veteran's request for a letter stating that his arthritis is secondary to diabetes, a November 2007 note from his VA physician states that he [the physician] would not write a letter linking the Veteran's arthritis to his diabetes because they are "unrelated." 

A December 2009 VA joints examination report notes that, after service, the Veteran was employed as a mill worker.  [Notably, the examination was for the Veteran's right knee and right hip claims and does not address his left knee disability.]

The record shows that the Veteran has a left knee disability, degenerative changes.  What he must show to establish service connection for such disability is that it is related to his active service.  Although he claims to have sustained a left knee injury in service in 1967, there is no objective evidence that such injury occurred.  Consequently, service connection for a left knee disability on the basis that it became manifest in service, and persisted, is not warranted.  As there is no competent evidence that arthritis of the left knee was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted. 

The Veteran may still establish service connection for a left knee disability if competent (medical) evidence relates such disability to his service.  See 38 C.F.R. § 3.303.  There is no such evidence.  The Board finds the Veteran's own accounts relating his claimed disability to an injury in service self-serving, compensation-driven, and not credible (in light of the factual evidence showing no related injuries in service, and also showing an intervening post-service event, a left knee injury sustained in the course of his employment, to which the disability could much more readily be attributed).  

Regarding secondary service connection, it is noteworthy that the Veteran requested a statement from his VA treating physician linking his left knee arthritis to his diabetes, and that the physician refused to provide the statement, indicating that arthritis is "unrelated" to diabetes.  Thus, there is no competent (medical) evidence showing that the Veteran's service-connected diabetes has either caused or aggravated his left knee disability.  His own statement as to such a link is not competent evidence.  Whether or not diabetes caused or aggravated the Veteran's left knee arthritis is a complex medical question incapable of lay resolution.  The Veteran is a layperson and lacks the training to opine in matters regarding medical diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In light of the foregoing, the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  Therefore the benefit of the doubt doctrine does not apply; the appeal in the matter must be denied.


ORDER

Service connection for 30 percent of the Veteran's ED is granted.

Service connection for a left knee disability is denied.





REMAND

The Veteran claims that his right knee disability resulted from an injury in service.  He claims that his right hip disability is secondary to the right knee disability.  

On VA examination in December 2009 in connection with these claims, the examiner opined that it is less likely than not that the Veteran's degenerative joint disease is related to his contusion of the right knee in 1966 and that "a contusion would not cause internal derangement of the knee."  However, the examiner did not address/consider the June 1972 report of right knee X-ray (in the STRs) showing "[t]here is minimal narrowing of the joint space medially.  No other abnormalities are recognized."  Consequently, the examination report is inadequate for rating purposes, and another examination is necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Because service connection for a right hip disability is claimed as secondary to a right knee disability, the hip claim is inextricably intertwined with the right knee claim, and consideration of the matter must be deferred pending resolution of the right knee claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his current right knee and right hip disabilities.  The examining physician must review the Veteran's claims file (to include this remand) in conjunction with the examination, and based on such review and examination of the Veteran, provide opinions as to the following: 

(a) Is the Veteran's right knee degenerative joint disease at least as likely as not (50 % or better probability) related to his service, to include the complaints and findings noted therein? 

The explanation of rationale for the response to this question must discuss the significance of both the injury in service in 1966 and the finding of joint space narrowing on X-ray in June 1972.  

(b)  If it is determined that the Veteran's right knee degenerative joint disease is related to his service, is it at least as likely as not (50 % or better probability) that the Veteran's right hip disability was caused or aggravated by (increased in severity due to) the right knee disability?

If the right hip disability is found to not have been caused, but to have been aggravated, by the right knee disability, the examiner must further specify, to the extent possible, the degree of disability (in terms of manifestations/or impairment) that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3.  The RO should then readjudicate the remaining claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


